DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
Applicant asserts the amendments to add “generating a secondary optimized course of travel for the subgroup so the subgroup arrives at the target destination at the same time as the travel group by calculating the secondary optimized course of travel for the subgroup… are not taught or suggested by Kobayashi, He, Stenneth, Loo, and Joyson” in page 10 of Applicant’s Remarks. However, Examiner respectfully disagrees. He teaches an instruction to increase speed is sent to a vehicle that is falling behind in order to maintain the threshold distance of the convoy (see at least [0058]). Examiner sets forth that an increased or change in speed would constitute a different or “secondary optimized course of travel.” Applicant’s specification discloses “a subgroup comprises one or more vehicles” in [0014] and a “plan (i.e., course) contains: a route, speed for various segments of the route” in [0036] (emphasis added). Therefore, the act of speeding up to catch up to the convoy would read on applicant’s limitations. He further teaches the purpose of the convoy is to reach a destination (see at least [0016]) wherein if the “last vehicle” is instructed to speed up to maintain the convoy, the “last vehicle” would be reaching the destination at the same time as the convoy.
Therefore, applicant’s arguments are found to be unpersuasive and the rejections to the claims under 35 USC § 103 are maintained as outlined below.

Response to Amendment
	Regarding the rejections under 35 USC § 103, amendments made to the claims fail to overcome the rejections. Therefore, the rejections under 35 USC § 103 are maintained as outlined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 8-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20200298882), hereinafter Kobayashi, in view of He et al. (US 20160163200), hereinafter He, and Stenneth et al. (US 20170293296), hereinafter Stenneth.

	Regarding claim 1, Kobayashi teaches a computer-implemented method for coordinating travel of multiple vehicles traveling to a target destination, the method comprising:
generating a travel group by presenting travel group members with a group code for use in a GPS application being used by each travel group member, wherein the GPS application automatically syncs the travel group members together (see at least Kobayashi P. [0161]: “FIG. 14 mainly illustrates the vehicle platooning method and vehicle group navigation system executed until the cooperative travel is started, and FIG. 15 illustrates the vehicle platooning method for determining adaptability of the vehicle group 300 (vehicle platoon 200) after the cooperative travel is started and the vehicle group navigation system.”; P. [0163]: “The command vehicle A 2 (or the mobile grouped vehicle guidance device 320) collects the information (S21) and performs determination on whether all the grouped vehicles adapt to the corresponding platoon or not (S22).  This corresponds to the determination of the vehicle group adaptability based on the detection result of the second unit.”; P. [0129]: “In the example of FIG. 12, the mobile grouped vehicle guidance device 320 which the driver can carry exists and can execute wireless communication with the control systems 330, 332, and 338 of the respective vehicles (command vehicle A 2, and following vehicles A 12 and Z 28).  Then, the mobile grouped vehicle guidance device 320 guides the cooperative travel of not only the following vehicles A 12 and Z 28 in the vehicle group 300 (vehicle platoon 200), but also the command vehicle A 2.”);
receiving travel group parameters from the travel group members, the synced GPS applications, and a weather application (see at least Kobayashi P. [0062]: “In the present embodiment, as described above, the only vehicle having the parameter values (for example, gross weight and overtaking acceleration and deceleration/braking force, frictional force of the tires, and the like at the time of loading baggage, a person, an animal, and the like) of individual vehicles falling within predetermined ranges is made to join the corresponding vehicle group.”; P. [0088]: “A vehicle group 300 and a vehicle platoon 200 have a feature that "all vehicles constituting them cooperate in traveling".  Then, the command vehicle A 2 or the mobile grouped vehicle guidance device 320 is used as a master (commander) stably integrating and controlling the cooperative travel.  Furthermore, information transmission is performed using wireless communication between the following vehicle A 12 (or following vehicle Z 28) receiving guidance from the master (commander) and the master (command vehicle A 2 or mobile grouped vehicle guidance device 320).”; P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.”; P. [0182]: “Main road environment (weather and the like) information history data 328 are stored in the database 318 managed by the server 310 of the vehicle navigation management company.”);
generating a primary course of travel for the travel group members to reach a destination wherein each GPS application directs the travel group members along the primary course of travel (see at least Kobayashi P. [0002]: “Embodiments described herein relate generally to … a guidance machine which guides traveling of a grouped vehicle constituting the vehicle group.”; P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.”); and
tracking each travel group member according to locations identified by the synced GPS applications (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.”).
Kobayashi does not explicitly teach pairing travel group members based on the received travel group parameters; determining that a subgroup of the travel group is no longer traveling within a pre-determined range of other travel group members; responsive to determining that the subgroup is no longer traveling within a pre-determined range of the travel group members, generating a secondary optimized course of travel for the subgroup so the subgroup arrives at the target destination at the same time as the travel group by calculating the secondary optimized course of travel for the subgroup to reunite with the travel group members based on real-time traffic data, real-time weather data, and the travel group parameters, wherein the secondary optimized course of travel includes the shortest course for the subgroup to travel to be within the pre-determined range of the other travel group members at a specified time; and directing each of the GPS applications in the subgroup to travel according to the secondary optimized course of travel and each of the GPS in the travel group members to maintain the primary course of travel.
In the same field of endeavor, He teaches determining that a subgroup of the travel group is no longer traveling within a pre-determined range of other travel group members (see at least He P. [0015]: “If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).”);
responsive to determining that the subgroup is no longer traveling within a pre-determined range of the travel group members, generating a secondary optimized course of travel for the subgroup so the subgroup arrives at the target destination at the same time as the travel group by calculating the secondary optimized course of travel for the subgroup to reunite with the travel group members based on real-time traffic data, real-time weather data, and the travel group parameters (see at least He P. [0015]: “If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).”; P. [0041]: “For example, the traffic-signal data may be configured to maintain a threshold distance 216 between the vehicles 206 and 208. In some instances, the threshold distances 212, 214, and/or 216 may be include inches, feet, meters, kilometers, miles, and/or other measurable distances between vehicles. Yet further, the threshold distances 212, 214, and/or 216 may be distances based on speed, headings, directions, and/or other movements of one or more of the vehicles 206, 208, and/or 210. In addition, the threshold distances 212, 214, and/or 216 may be based on one or more speed limits, time periods it may take for vehicle 208 to collide into vehicle 206, time periods it may take for vehicle 210 to collide into vehicle 208, weather conditions that may affect the vehicles 206-208, and/or other variables related to one or more of the vehicles 206, 208, and/or 210. Further, the threshold distances 212, 214, and/or 216 may be distances based on one or more regulations, traffic regulations, rules of a traffic agency or an administration, e.g., national highway traffic and safety administration (NTSA), and/or other traffic and vehicle safety organizations.”; see at least He P. [0015]: “In some embodiments, users within vehicles in a convoy may be notified and/or instructed to speed up or slow down. In some instances, such notifications and/or instructions may be based on various data and/or factors, such as keeping the vehicles together in the convoy through intersections and reducing various risks of accidents. For example, if an upcoming traffic light is about to turn red, the first vehicle and/or other vehicles in the convoy may be notified and/or instructed to slow down. … If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).” *Examiner notes that it is obvious that an exemplary optimized course of travel for a subgroup is to continue on course at a faster rate of speed when the rest of a leading group has exceeded a threshold separation distance as taught by He and that slowing down leading travel group members is exemplary of a revised course of travel),
wherein the secondary optimized course of travel includes the shortest course for the subgroup to travel to be within the pre-determined range of the other travel group members at a specified time (see at least He P. [0015]: “If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).” *Examiner notes that it is obvious that an exemplary optimized course of travel for a subgroup is to continue on course at a faster rate of speed when the rest of a leading group which has exceeded a threshold separation distance as taught by He.; P. [0003]: “In some instances, systems may coordinate traffic using time-based methods to optimize traffic flows.”); and
directing each of the GPS applications in the subgroup to travel according to the secondary optimized course of travel and each of the GPS in the travel group members to maintain the primary course of travel (see at least He P. [0027]: “In some instances, the signals may include data signals and/or data identifying one or more locations of the one or more vehicles. For example, the signals may include base station signals, cellular data, GPS signals, GPS data, and/or other types of signals and/or data indicating the locations of one or more of the vehicles.”; P. [0054]: “In some embodiments, various operations of the traffic control device 302 may include determining a rate of travel for the convoy. For example, the traffic control device 302 may determine one or more speeds, velocities, relative velocities, directions, headings, and/or other movements of the convoy. In some instances, the traffic control device 302 may determine the rate of travel based on one or more signals described above. In addition, the traffic control device 302 may send and/or receive RADAR signals, LIDAR signals, and/or other motion-detecting signals to determine the rate of travel.”; P. [0076]: “For example, the display 602 may render geographic and/or location data, e.g., a map. Further, the display 602 may render data of the vehicles 606, 608, and/or 610 described above in relation to FIG. 6A. Further, the display 602 may render the origin 612, the path 614, and the destination 616 of the convoy 604. It should be noted that the client device 600B may be located in the first vehicle 606 or the other vehicles 608 and/or 610.” *Examiner notes that causing GPS applications to direct vehicle travel is plain and ordinary in the art.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle travel control method of Kobayashi with the travel optimization based on groups and subgroups of He. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and manage traffic conditions and flows more intelligently and effectively (He P. [0003]).
The combination of Kobayashi and He does not explicitly teach pairing travel group members based on the received travel group parameters.
In the same field of endeavor, Stenneth teaches pairing travel group members based on the received travel group parameter (see at least Stenneth P. [0041]: “When a vehicle joins a platoon, the platoon matching exchange may facilitate a secure vehicle-to-vehicle pairing to allow direct, secure vehicle-to-vehicle sharing of information such as notifications, sensor information, navigation information, vehicle control information, emergency conditions, etc. Such a joining of vehicles may enable the vehicles to function without further assistance from the platoon server throughout their involvement in the platoon. This may reduce bandwidth requirements for the platoon server and may help reduce latency that could be introduced through communications between vehicles requiring an intermediary.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle travel control of Kobayashi and travel subgroup of He by adding the known technique of pairing as taught by Stenneth. One of ordinary skill in the art would have been motivated to make this modification in order “to optimize the efficiencies of operating the vehicles together as a platoon” (see Stenneth [0004]).

	Regarding claim 2, Kobayashi teaches the method of claim 1.
	Kobayashi further teaches displaying real-time updated driving instructions to the drivers of the vehicles in the travel groups (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.  A semitransparent organic Electro Luminescence (EL) layer is embedded in the windshield of the driver seat to display the merging route generated by the display screen control unit 464 for the driver seat, though not illustrated.” *Examiner notes that real-time instructions are common and well known in route guide systems such as route guide system 460 of Kobayashi.).

Regarding claim 3, Kobayashi teaches the method of claim 1.
Kobayashi does not explicitly teach generating responsive user prompts to the travel group members when the subgroup exceeds a predetermined distance from the travel group members or subgroups or an arrival time of the subgroup is delayed by a predetermined amount of time.
In the same field of endeavor, He further teaches generating responsive user prompts to the travel group members when the subgroup exceeds a predetermined distance from the travel group members or subgroups (see at least He P. [0015]: “In some embodiments, users within vehicles in a convoy may be notified and/or instructed to speed up or slow down. In some instances, such notifications and/or instructions may be based on various data and/or factors, such as keeping the vehicles together in the convoy through intersections and reducing various risks of accidents. For example, if an upcoming traffic light is about to turn red, the first vehicle and/or other vehicles in the convoy may be notified and/or instructed to slow down. If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).”) or an arrival time of the subgroup is delayed by a predetermined amount of time.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle travel control method of Kobayashi with the travel optimization based on groups and subgroups of He in order to monitor and manage traffic conditions and flows more intelligently and effectively (He P. [0003]).

Regarding claim 4, Kobayashi teaches the method of claim 1.
Kobayashi further teaches wherein the leader is the vehicle that is the closest to the target destination (see at least Kobayashi Fig. 1, lead vehicle #2 *Examiner notes that it is obvious that a vehicle in the lead of a convoy is inherently closest to the target destination by virtue of being at the front of the convoy.). 
	The combination of Kobayashi and He does not explicitly teach dynamically changing a travel group leader based on a location of the vehicles in the travel group.
In the same field of endeavor, Stenneth teaches dynamically changing a travel group leader based on a location of the vehicles in the travel group (see at least Stenneth P. [0036]: “A drafting preference that may be included in broadcast trip information or associated with a profile of a particular vehicle or driver may include sole leader, rotating leader, or follower, for example.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Kobayashi with the rotating leader of Stenneth in order to share efficiency gains from platooning throughout the platoon of vehicles (Stenneth P. [0037]).

	Regarding claim 6, Kobayashi teaches the method of claim 1.
	Kobayashi further teaches continuously observing deviations from the optimized course; and automatically deciding to re-optimize the travel group's course if a faster route is determined (see at least Kobayashi P. [0185]: “The optimum guidance information of all the vehicles in the platoon (including the command vehicle A 2) is calculated (S125) in the grouped vehicle guidance device (or the command vehicle A 2) before the road surface status changes (a gradient changes or slippery status changes).”; P. [0187]: “When the inter-vehicle distance is much longer than required, a risk that a general vehicle may edge into the vehicle platoon increases.  Therefore, "prevention of squeeze of a general vehicle more than required" is very important for the feedforward control.  Therefore, the information obtained from the outside environment monitoring unit 420 (FIG. 13) of all the vehicles 
in the platoon is monitored sequentially, and "a sign of the squeeze of a general vehicle" is recognized preliminarily (S128).  Then, when the sign is recognized (Yes in S128), the optimum guidance information is calculated again (S125) to reduce the inter-vehicle distance.”; P. [0188]: “The feedforward control can be used for not only appropriate control of the inter-vehicle distance depending on change of the road surface status, but also control of the lane change to avoid an accident on the travel lane.  An effect of avoiding an accident and avoiding a traffic jam can be obtained by using the feedforward control.”).

Regarding claim 8, Kobayashi teaches a computer program product for coordinating travel of multiple vehicles traveling to a target destination, the computer program product comprising:
one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices (see at least Kobayashi P. [0130]: “The cooperative operation between the units in FIG. 12 will be explained while linking to each of the already described steps in FIG. 4.  The user's reservation application S201 is performed by using a portable unit 312 or a computer of home or a workplace (not illustrated).  The server 310 of the vehicle navigation management company is notified of the reservation information via a long-distance communication relay machine 314.”), the stored program instructions comprising:
program instructions to generate a travel group by presenting travel group members with a group code for use in a GPS application being used by each travel group member, wherein the GPS application automatically syncs the travel group members together (see at least Kobayashi P. [0161]: “FIG. 14 mainly illustrates the vehicle platooning method and vehicle group navigation system executed until the cooperative travel is started, and FIG. 15 illustrates the vehicle platooning method for determining adaptability of the vehicle group 300 (vehicle platoon 200) after the cooperative travel is started and the vehicle group navigation system.”; P. [0163]: “The command vehicle A 2 (or the mobile grouped vehicle guidance device 320) collects the information (S21) and performs determination on whether all the grouped vehicles adapt to the corresponding platoon or not (S22).  This corresponds to the determination of the vehicle group adaptability based on the detection result of the second unit.”; P. [0129]: “In the example of FIG. 12, the mobile grouped vehicle guidance device 320 which the driver can carry exists and can execute wireless communication with the control systems 330, 332, and 338 of the respective vehicles (command vehicle A 2, and following vehicles A 12 and Z 28).  Then, the mobile grouped vehicle guidance device 320 guides the cooperative travel of not only the following vehicles A 12 and Z 28 in the vehicle group 300 (vehicle platoon 200), but also the command vehicle A 2.”);
program instructions to receive travel group parameters from the travel group members, the synced GPS applications, and a weather application (see at least Kobayashi P. [0062]: “In the present embodiment, as described above, the only vehicle having the parameter values (for example, gross weight and overtaking acceleration and deceleration/braking force, frictional force of the tires, and the like at the time of loading baggage, a person, an animal, and the like) of individual vehicles falling within predetermined ranges is made to join the corresponding vehicle group.”; P. [0088]: “A vehicle group 300 and a vehicle platoon 200 have a feature that "all vehicles constituting them cooperate in traveling".  Then, the command vehicle A 2 or the mobile grouped vehicle guidance device 320 is used as a master (commander) stably integrating and controlling the cooperative travel.  Furthermore, information transmission is performed using wireless communication between the following vehicle A 12 (or following vehicle Z 28) receiving guidance from the master (commander) and the master (command vehicle A 2 or mobile grouped vehicle guidance device 320).”; P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.”; P. [0182]: “Main road environment (weather and the like) information history data 328 are stored in the database 318 managed by the server 310 of the vehicle navigation management company.”);
program instructions to generate a primary course of travel for the travel group members to reach a destination wherein each GPS application directs the travel group members along the primary course of travel (see at least Kobayashi P. [0002]: “Embodiments described herein relate generally to … a guidance machine which guides traveling of a grouped vehicle constituting the vehicle group.”; P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.”); and
program instructions to track each travel group member according to locations identified by the synced GPS applications (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.”).
Kobayashi does not explicitly teach program instructions to: pair travel group members based on the received travel group parameters; determining that a subgroup of the travel group is no longer traveling within a pre-determined range of other travel group members; responsive to determining that the subgroup is no longer traveling within a pre-determined range of the travel group members, generate a secondary optimized course of travel for the subgroup so the subgroup arrives at the target destination at the same time as the travel group by calculating the secondary optimized course of travel for the subgroup to reunite with the travel group members based on real-time traffic data, real-time weather data, and the travel group parameters, wherein the secondary optimized course of travel includes the shortest course for the subgroup to travel to be within the pre-determined range of the other travel group members at a specified time; and program instructions to direct each of the GPS applications in the subgroup to travel according to the secondary optimized course of travel and each of the GPS in the travel group members to maintain the primary course of travel.
In the same field of endeavor, He teaches program instructions to:
determining that a subgroup of the travel group is no longer traveling within a pre-determined range of other travel group members (see at least He P. [0015]: “If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).”);
responsive to determining that the subgroup is no longer traveling within a pre-determined range of the travel group members, generate a secondary optimized course of travel for the subgroup so the subgroup arrives at the target destination at the same time as the travel group by calculating the secondary optimized course of travel for the subgroup to reunite with the travel group members based on real-time traffic data, real-time weather data, and the travel group parameters (see at least He P. [0015]: “If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).”; P. [0041]: “For example, the traffic-signal data may be configured to maintain a threshold distance 216 between the vehicles 206 and 208. In some instances, the threshold distances 212, 214, and/or 216 may be include inches, feet, meters, kilometers, miles, and/or other measurable distances between vehicles. Yet further, the threshold distances 212, 214, and/or 216 may be distances based on speed, headings, directions, and/or other movements of one or more of the vehicles 206, 208, and/or 210. In addition, the threshold distances 212, 214, and/or 216 may be based on one or more speed limits, time periods it may take for vehicle 208 to collide into vehicle 206, time periods it may take for vehicle 210 to collide into vehicle 208, weather conditions that may affect the vehicles 206-208, and/or other variables related to one or more of the vehicles 206, 208, and/or 210. Further, the threshold distances 212, 214, and/or 216 may be distances based on one or more regulations, traffic regulations, rules of a traffic agency or an administration, e.g., national highway traffic and safety administration (NTSA), and/or other traffic and vehicle safety organizations.”; see at least He P. [0015]: “In some embodiments, users within vehicles in a convoy may be notified and/or instructed to speed up or slow down. In some instances, such notifications and/or instructions may be based on various data and/or factors, such as keeping the vehicles together in the convoy through intersections and reducing various risks of accidents. For example, if an upcoming traffic light is about to turn red, the first vehicle and/or other vehicles in the convoy may be notified and/or instructed to slow down. … If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).” *Examiner notes that it is obvious that an exemplary optimized course of travel for a subgroup is to continue on course at a faster rate of speed when the rest of a leading group has exceeded a threshold separation distance as taught by He and that slowing down leading travel group members is exemplary of a revised course of travel),
wherein the secondary optimized course of travel includes the shortest course for the subgroup to travel to be within the pre-determined range of the other travel group members at a specified time (see at least He P. [0015]: “If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).” *Examiner notes that it is obvious that an exemplary optimized course of travel for a subgroup is to continue on course at a faster rate of speed when the rest of a leading group which has exceeded a threshold separation distance as taught by He.; P. [0003]: “In some instances, systems may coordinate traffic using time-based methods to optimize traffic flows.”);
direct each of the GPS applications in the subgroup to travel according to the secondary optimized course of travel and each of the GPS in the travel group members to maintain the primary course of travel (see at least He P. [0027]: “In some instances, the signals may include data signals and/or data identifying one or more locations of the one or more vehicles. For example, the signals may include base station signals, cellular data, GPS signals, GPS data, and/or other types of signals and/or data indicating the locations of one or more of the vehicles.”; P. [0054]: “In some embodiments, various operations of the traffic control device 302 may include determining a rate of travel for the convoy. For example, the traffic control device 302 may determine one or more speeds, velocities, relative velocities, directions, headings, and/or other movements of the convoy. In some instances, the traffic control device 302 may determine the rate of travel based on one or more signals described above. In addition, the traffic control device 302 may send and/or receive RADAR signals, LIDAR signals, and/or other motion-detecting signals to determine the rate of travel.”; P. [0076]: “For example, the display 602 may render geographic and/or location data, e.g., a map. Further, the display 602 may render data of the vehicles 606, 608, and/or 610 described above in relation to FIG. 6A. Further, the display 602 may render the origin 612, the path 614, and the destination 616 of the convoy 604. It should be noted that the client device 600B may be located in the first vehicle 606 or the other vehicles 608 and/or 610.” *Examiner notes that causing GPS applications to direct vehicle travel is plain and ordinary in the art.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle travel control method of Kobayashi with the travel optimization based on groups and subgroups of He. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and manage traffic conditions and flows more intelligently and effectively (He P. [0003]).
The combination of Kobayashi and He does not explicitly teach program instructions to pair travel group members based on the received travel group parameters.
In the same field of endeavor, Stenneth teaches pair travel group members based on the received travel group parameter (see at least Stenneth P. [0041]: “When a vehicle joins a platoon, the platoon matching exchange may facilitate a secure vehicle-to-vehicle pairing to allow direct, secure vehicle-to-vehicle sharing of information such as notifications, sensor information, navigation information, vehicle control information, emergency conditions, etc. Such a joining of vehicles may enable the vehicles to function without further assistance from the platoon server throughout their involvement in the platoon. This may reduce bandwidth requirements for the platoon server and may help reduce latency that could be introduced through communications between vehicles requiring an intermediary.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle travel control of Kobayashi and travel subgroup of He by adding the known technique of pairing as taught by Stenneth. One of ordinary skill in the art would have been motivated to make this modification in order “to optimize the efficiencies of operating the vehicles together as a platoon” (see Stenneth [0004]).

Regarding claim 9, Kobayashi teaches the product of claim 8.
Kobayashi further teaches program instructions to display real-time updated driving instructions to the drivers of the vehicles in the travel groups (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.  A semitransparent organic Electro Luminescence (EL) layer is embedded in the windshield of the driver seat to display the merging route generated by the display screen control unit 464 for the driver seat, though not illustrated.” *Examiner notes that real-time instructions are common and well known in route guide systems such as route guide system 460 of Kobayashi.).

Regarding claim 10, Kobayashi teaches the product of claim 8.
Kobayashi does not explicitly teach program instructions to generate responsive user prompts to the travel group members when the subgroup exceeds a predetermined distance from the travel group members or subgroups or an arrival time of the subgroup is delayed by a predetermined amount of time.
In the same field of endeavor, He further teaches generating responsive user prompts to the travel group members when the subgroup exceeds a predetermined distance from the travel group members or subgroups (see at least He P. [0015]: “In some embodiments, users within vehicles in a convoy may be notified and/or instructed to speed up or slow down. In some instances, such notifications and/or instructions may be based on various data and/or factors, such as keeping the vehicles together in the convoy through intersections and reducing various risks of accidents. For example, if an upcoming traffic light is about to turn red, the first vehicle and/or other vehicles in the convoy may be notified and/or instructed to slow down. If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).”) or an arrival time of the subgroup is delayed by a predetermined amount of time.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle travel control method of Kobayashi with the travel optimization based on groups and subgroups of He in order to monitor and manage traffic conditions and flows more intelligently and effectively (He P. [0003]).
	
Regarding claim 11, Kobayashi teaches the product of claim 8.
Kobayashi further teaches wherein the leader is the vehicle that is the closest to the target destination (see at least Kobayashi Fig. 1, lead vehicle #2 *Examiner notes that it is obvious that a vehicle in the lead of a convoy is inherently closes to the target destination by virtue of being at the front of the convoy.).
The combination of Kobayashi and He does not explicitly teach program instructions to dynamically change a travel group leader based on a location of the vehicles in the travel group.
In the same field of endeavor, Stenneth teaches program instructions to dynamically change a travel group leader based on a location of the vehicles in the travel group (see at least Stenneth P. [0036]: “A drafting preference that may be included in broadcast trip information or associated with a profile of a particular vehicle or driver may include sole leader, rotating leader, or follower, for example.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Kobayashi with the rotating leader of Stenneth in order to share efficiency gains from platooning throughout the platoon of vehicles (Stenneth P. [0037]).

Regarding claim 13, Kobayashi teaches the product of claim 8.
Kobayashi further teaches program instructions to continuously observe deviations from the optimized course; and program instructions to automatically decide to re-optimize the travel group's course if a faster route is determined (see at least Kobayashi P. [0185]: “The optimum guidance information of all the vehicles in the platoon (including the command vehicle A 2) is calculated (S125) in the grouped vehicle guidance device (or the command vehicle A 2) before the road surface status changes (a gradient changes or slippery status changes).”; P. [0187]: “When the inter-vehicle distance is much longer than required, a risk that a general vehicle may edge into the vehicle platoon increases.  Therefore, "prevention of squeeze of a general vehicle more than required" is very important for the feedforward control.  Therefore, the information obtained from the outside environment monitoring unit 420 (FIG. 13) of all the vehicles in the platoon is monitored sequentially, and "a sign of the squeeze of a general vehicle" is recognized preliminarily (S128).  Then, when the sign is recognized (Yes in S128), the optimum guidance information is calculated again (S125) to reduce the inter-vehicle distance.”; P. [0188]: “The feedforward control can be used for not only appropriate control of the inter-vehicle distance depending on change of the road surface status, but also control of the lane change to avoid an accident on the travel lane.  An effect of avoiding an accident and avoiding a traffic jam can be obtained by using the feedforward control.”).

Regarding claim 15, Kobayashi teaches a computer system for coordinating travel of multiple vehicles traveling to a target destination, the computer system comprising:
one or more computer processors;
one or more computer readable storage devices;
program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors (see at least Kobayashi P. [0130]: “The cooperative operation between the units in FIG. 12 will be explained while linking to each of the already described steps in FIG. 4.  The user's reservation application S201 is performed by using a portable unit 312 or a computer of home or a workplace (not illustrated).  The server 310 of the vehicle navigation management company is notified of the reservation information via a long-distance communication relay machine 314.”), the stored program instructions comprising:
program instructions to generate a travel group by presenting travel group members with a group code for use in a GPS application being used by each travel group member, wherein the GPS application automatically syncs the travel group members together (see at least Kobayashi P. [0161]: “FIG. 14 mainly illustrates the vehicle platooning method and vehicle group navigation system executed until the cooperative travel is started, and FIG. 15 illustrates the vehicle platooning method for determining adaptability of the vehicle group 300 (vehicle platoon 200) after the cooperative travel is started and the vehicle group navigation system.”; P. [0163]: “The command vehicle A 2 (or the mobile grouped vehicle guidance device 320) collects the information (S21) and performs determination on whether all the grouped vehicles adapt to the corresponding platoon or not (S22).  This corresponds to the determination of the vehicle group adaptability based on the detection result of the second unit.”; P. [0129]: “In the example of FIG. 12, the mobile grouped vehicle guidance device 320 which the driver can carry exists and can execute wireless communication with the control systems 330, 332, and 338 of the respective vehicles (command vehicle A 2, and following vehicles A 12 and Z 28).  Then, the mobile grouped vehicle guidance device 320 guides the cooperative travel of not only the following vehicles A 12 and Z 28 in the vehicle group 300 (vehicle platoon 200), but also the command vehicle A 2.”);
program instructions to receive travel group parameters from the travel group members, the synced GPS applications, and a weather application (see at least Kobayashi P. [0062]: “In the present embodiment, as described above, the only vehicle having the parameter values (for example, gross weight and overtaking acceleration and deceleration/braking force, frictional force of the tires, and the like at the time of loading baggage, a person, an animal, and the like) of individual vehicles falling within predetermined ranges is made to join the corresponding vehicle group.”; P. [0088]: “A vehicle group 300 and a vehicle platoon 200 have a feature that "all vehicles constituting them cooperate in traveling".  Then, the command vehicle A 2 or the mobile grouped vehicle guidance device 320 is used as a master (commander) stably integrating and controlling the cooperative travel.  Furthermore, information transmission is performed using wireless communication between the following vehicle A 12 (or following vehicle Z 28) receiving guidance from the master (commander) and the master (command vehicle A 2 or mobile grouped vehicle guidance device 320).”; P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.”; P. [0182]: “Main road environment (weather and the like) information history data 328 are stored in the database 318 managed by the server 310 of the vehicle navigation management company.”);
program instructions to generate a primary course of travel for the travel group members to reach a destination wherein each GPS application directs the travel group members along the primary course of travel (see at least Kobayashi P. [0002]: “Embodiments described herein relate generally to … a guidance machine which guides traveling of a grouped vehicle constituting the vehicle group.”; P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.”);
program instructions to track each travel group member according to locations identified by the synced GPS applications (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.”).
Kobayashi does not explicitly teach program instructions to: pair travel group members based on the received travel group parameters; determining that a subgroup of the travel group is no longer traveling within a pre-determined range of other travel group members; responsive to determining that the subgroup is no longer traveling within a pre-determined range of the travel group members, program instructions to generate a secondary optimized course of travel for the subgroup so the subgroup arrives at the target destination at the same time as the travel group by calculating the secondary optimized course of travel for the subgroup to reunite with the travel group members based on real-time traffic data, real-time weather data, and the travel group parameters, wherein the secondary optimized course of travel includes the shortest course for the subgroup to travel to be within the pre-determined range of the other travel group members at a specified time; and program instructions to direct each of the GPS applications in the subgroup to travel according to the secondary optimized course of travel and each of the GPS in the travel group members to maintain the primary course of travel.
In the same field of endeavor, He teaches program instructions to:
determining that a subgroup of the travel group is no longer traveling within a pre-determined range of other travel group members (see at least He P. [0015]: “If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).”);
responsive to determining that the subgroup is no longer traveling within a pre-determined range of the travel group members, program instructions to generate a secondary optimized course of travel for the subgroup so the subgroup arrives at the target destination at the same time as the travel group by calculating the secondary optimized course of travel for the subgroup to reunite with the travel group members based on real-time traffic data, real-time weather data, and the travel group parameters (see at least He P. [0015]: “If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).”; P. [0041]: “For example, the traffic-signal data may be configured to maintain a threshold distance 216 between the vehicles 206 and 208. In some instances, the threshold distances 212, 214, and/or 216 may be include inches, feet, meters, kilometers, miles, and/or other measurable distances between vehicles. Yet further, the threshold distances 212, 214, and/or 216 may be distances based on speed, headings, directions, and/or other movements of one or more of the vehicles 206, 208, and/or 210. In addition, the threshold distances 212, 214, and/or 216 may be based on one or more speed limits, time periods it may take for vehicle 208 to collide into vehicle 206, time periods it may take for vehicle 210 to collide into vehicle 208, weather conditions that may affect the vehicles 206-208, and/or other variables related to one or more of the vehicles 206, 208, and/or 210. Further, the threshold distances 212, 214, and/or 216 may be distances based on one or more regulations, traffic regulations, rules of a traffic agency or an administration, e.g., national highway traffic and safety administration (NTSA), and/or other traffic and vehicle safety organizations.”; see at least He P. [0015]: “In some embodiments, users within vehicles in a convoy may be notified and/or instructed to speed up or slow down. In some instances, such notifications and/or instructions may be based on various data and/or factors, such as keeping the vehicles together in the convoy through intersections and reducing various risks of accidents. For example, if an upcoming traffic light is about to turn red, the first vehicle and/or other vehicles in the convoy may be notified and/or instructed to slow down. … If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).” *Examiner notes that it is obvious that an exemplary optimized course of travel for a subgroup is to continue on course at a faster rate of speed when the rest of a leading group has exceeded a threshold separation distance as taught by He and that slowing down leading travel group members is exemplary of a revised course of travel),
wherein the secondary optimized course of travel includes the shortest course for the subgroup to travel to be within the pre-determined range of the other travel group members at a specified time (see at least He P. [0015]: “If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).” *Examiner notes that it is obvious that an exemplary optimized course of travel for a subgroup is to continue on course at a faster rate of speed when the rest of a leading group which has exceeded a threshold separation distance as taught by He.; P. [0003]: “In some instances, systems may coordinate traffic using time-based methods to optimize traffic flows.”); and
program instructions to direct each of the GPS applications in the subgroup to travel according to the secondary optimized course of travel and each of the GPS in the travel group members to maintain the primary course of travel (see at least He P. [0027]: “In some instances, the signals may include data signals and/or data identifying one or more locations of the one or more vehicles. For example, the signals may include base station signals, cellular data, GPS signals, GPS data, and/or other types of signals and/or data indicating the locations of one or more of the vehicles.”; P. [0054]: “In some embodiments, various operations of the traffic control device 302 may include determining a rate of travel for the convoy. For example, the traffic control device 302 may determine one or more speeds, velocities, relative velocities, directions, headings, and/or other movements of the convoy. In some instances, the traffic control device 302 may determine the rate of travel based on one or more signals described above. In addition, the traffic control device 302 may send and/or receive RADAR signals, LIDAR signals, and/or other motion-detecting signals to determine the rate of travel.”; P. [0076]: “For example, the display 602 may render geographic and/or location data, e.g., a map. Further, the display 602 may render data of the vehicles 606, 608, and/or 610 described above in relation to FIG. 6A. Further, the display 602 may render the origin 612, the path 614, and the destination 616 of the convoy 604. It should be noted that the client device 600B may be located in the first vehicle 606 or the other vehicles 608 and/or 610.” *Examiner notes that causing GPS applications to direct vehicle travel is plain and ordinary in the art.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle travel control method of Kobayashi with the travel optimization based on groups and subgroups of He. One of ordinary skill in the art would have been motivated to make this modification in order to monitor and manage traffic conditions and flows more intelligently and effectively (He P. [0003]).
The combination of Kobayashi and He does not explicitly teach program instructions to pair travel group members based on the received travel group parameters.
In the same field of endeavor, Stenneth teaches pair travel group members based on the received travel group parameter (see at least Stenneth P. [0041]: “When a vehicle joins a platoon, the platoon matching exchange may facilitate a secure vehicle-to-vehicle pairing to allow direct, secure vehicle-to-vehicle sharing of information such as notifications, sensor information, navigation information, vehicle control information, emergency conditions, etc. Such a joining of vehicles may enable the vehicles to function without further assistance from the platoon server throughout their involvement in the platoon. This may reduce bandwidth requirements for the platoon server and may help reduce latency that could be introduced through communications between vehicles requiring an intermediary.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle travel control of Kobayashi and travel subgroup of He by adding the known technique of pairing as taught by Stenneth. One of ordinary skill in the art would have been motivated to make this modification in order “to optimize the efficiencies of operating the vehicles together as a platoon” (see Stenneth [0004]).

Regarding claim 16, Kobayashi teaches the system of claim 15.
Kobayashi does not explicitly teach program instructions to generate responsive user prompts to the travel group members when the subgroup exceeds a predetermined distance from the travel group members or subgroups or an arrival time of the subgroup is delayed by a predetermined amount of time.
In the same field of endeavor, He further teaches generating responsive user prompts to the travel group members when the subgroup exceeds a predetermined distance from the travel group members or subgroups (see at least He P. [0015]: “In some embodiments, users within vehicles in a convoy may be notified and/or instructed to speed up or slow down. In some instances, such notifications and/or instructions may be based on various data and/or factors, such as keeping the vehicles together in the convoy through intersections and reducing various risks of accidents. For example, if an upcoming traffic light is about to turn red, the first vehicle and/or other vehicles in the convoy may be notified and/or instructed to slow down. If one or more vehicles in the convoy are slower, e.g., creating too much separation from the first vehicle(s), those slower vehicles may be notified to speed up to catch up to the first vehicle(s).”) or an arrival time of the subgroup is delayed by a predetermined amount of time.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle travel control method of Kobayashi with the travel optimization based on groups and subgroups of He in order to monitor and manage traffic conditions and flows more intelligently and effectively (He P. [0003]).

Regarding claim 17, Kobayashi teaches the system of claim 15.
Kobayashi further teaches wherein the leader is the vehicle that is the closest to the target destination (see at least Kobayashi Fig. 1, lead vehicle #2 *Examiner notes that it is obvious that a vehicle in the lead of a convoy is inherently closes to the target destination by virtue of being at the front of the convoy.).
The combination of Kobayashi and He does not explicitly teach program instructions to dynamically change a travel group leader based on a location of the vehicles in the travel group.
In the same field of endeavor, Stenneth teaches program instructions to dynamically change a travel group leader based on a location of the vehicles in the travel group (see at least Stenneth P. [0036]: “A drafting preference that may be included in broadcast trip information or associated with a profile of a particular vehicle or driver may include sole leader, rotating leader, or follower, for example.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Kobayashi with the rotating leader of Stenneth in order to share efficiency gains from platooning throughout the platoon of vehicles (Stenneth P. [0037]).

Regarding claim 19, Kobayashi teaches the system of claim 15.
Kobayashi further teaches program instructions to continuously observe deviations from the optimized course; and program instructions to automatically decide to re-optimize the travel group's course if a faster route is determined (see at least Kobayashi P. [0185]: “The optimum guidance information of all the vehicles in the platoon (including the command vehicle A 2) is calculated (S125) in the grouped vehicle guidance device (or the command vehicle A 2) before the road surface status changes (a gradient changes or slippery status changes).”; P. [0187]: “When the inter-vehicle distance is much longer than required, a risk that a general vehicle may edge into the vehicle platoon increases.  Therefore, "prevention of squeeze of a general vehicle more than required" is very important for the feedforward control.  Therefore, the information obtained from the outside environment monitoring unit 420 (FIG. 13) of all the vehicles in the platoon is monitored sequentially, and "a sign of the squeeze of a general vehicle" is recognized preliminarily (S128).  Then, when the sign is recognized (Yes in S128), the optimum guidance information is calculated again (S125) to reduce the inter-vehicle distance.”; P. [0188]: “The feedforward control can be used for not only appropriate control of the inter-vehicle distance depending on change of the road surface status, but also control of the lane change to avoid an accident on the travel lane.  An effect of avoiding an accident and avoiding a traffic jam can be obtained by using the feedforward control.”).

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20200298882), hereinafter Kobayashi, in view of He et al. (US 20160163200), hereinafter He, Stenneth et al. (US 20170293296), hereinafter Stenneth, and Loo et al. (US 9141112), hereinafter Loo.

Regarding claim 5, Kobayashi teaches the method of claim 1.
	The combination of Kobayashi, He, and Stenneth does not explicitly teach selecting a travel group leader by issuing a vote between the travel group members, wherein selecting the travel group leader comprises: generating a responsive questionnaire prompt to each member of the travel group that asks each member to select a leader, wherein the member that receives the most votes is named the travel group leader.
	In the same field of endeavor Loo teaches selecting a travel group leader by issuing a vote between the travel group members, wherein selecting the travel group leader comprises: generating a responsive questionnaire prompt to each member of the travel group that asks each member to select a leader, wherein the member that receives the most votes is named the travel group leader (see at least Loo Col. 4, lines 51-60: “Using the input device 115, system administrators may update various aspects of the caravan management program, such as rules for generating a route, selecting a leader of the caravan, and determining whether to modify the route, described in further detail below.  On some computing devices 100, the input device 115 may be operated by users to interact with the caravan management program, including providing user information and/or preferences, voting for a leader, entering information for generating or modifying a route, etc., as described in further detail below.  Meanwhile, the display device 117 may assist the system administrators and users to confirm/appreciate their inputs.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of selecting a leader by voting as taught by Loo in the platoon management system with leader of Kobayashi in order to select a platoon leader with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 12, Kobayashi teaches the product of claim 8.
The combination of Kobayashi, He, and Stenneth does not explicitly teach program instructions to select a travel group leader by issuing a vote between the travel group members, wherein selecting the travel group leader comprises: program instructions to generate a responsive questionnaire prompt to each member of the travel group that asks each member to select a leader, wherein the member that receives the most votes is named the travel group leader.
In the same field of endeavor, Loo teaches program instructions to select a travel group leader by issuing a vote between the travel group members, wherein selecting the travel group leader comprises: program instructions to generate a responsive questionnaire prompt to each member of the travel group that asks each member to select a leader, wherein the member that receives the most votes is named the travel group leader (see at least Loo Col. 4, lines 51-60: “Using the input device 115, system administrators may update various aspects of the caravan management program, such as rules for generating a route, selecting a leader of the caravan, and determining whether to modify the route, described in further detail below.  On some computing devices 100, the input device 115 may be operated by users to interact with the caravan management program, including providing user information and/or preferences, voting for a leader, entering information for generating or modifying a route, etc., as described in further detail below.  Meanwhile, the display device 117 may assist the system administrators and users to confirm/appreciate their inputs.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of selecting a leader by voting as taught by Loo in the platoon management system with leader of Kobayashi in order to select a platoon leader with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 18, Kobayashi teaches the system of claim 15.
The combination of Kobayashi, He, and Stenneth does not explicitly teach program instructions to select a travel group leader by issuing a vote between the travel group members, wherein selecting the travel group leader comprises: program instructions to generate a responsive questionnaire prompt to each member of the travel group that asks each member to select a leader, wherein the member that receives the most votes is named the travel group leader.
In the same field of endeavor, Loo teaches program instructions to select a travel group leader by issuing a vote between the travel group members, wherein selecting the travel group leader comprises: program instructions to generate a responsive questionnaire prompt to each member of the travel group that asks each member to select a leader, wherein the member that receives the most votes is named the travel group leader (see at least Loo Col. 4, lines 51-60: “Using the input device 115, system administrators may update various aspects of the caravan management program, such as rules for generating a route, selecting a leader of the caravan, and determining whether to modify the route, described in further detail below.  On some computing devices 100, the input device 115 may be operated by users to interact with the caravan management program, including providing user information and/or preferences, voting for a leader, entering information for generating or modifying a route, etc., as described in further detail below.  Meanwhile, the display device 117 may assist the system administrators and users to confirm/appreciate their inputs.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of selecting a leader by voting as taught by Loo in the platoon management system with leader of Kobayashi in order to select a platoon leader with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20200298882), hereinafter Kobayashi, in view of He et al. (US 20160163200), hereinafter He, Stenneth et al. (US 20170293296), hereinafter Stenneth, and Joyson et al. (US 20180018882), hereinafter Joyson.

Regarding claim 7, Kobayashi teaches the method of claim 1.
Kobayashi further teaches sharing the location of a travel group member's location with other travel group members (see at least Kobayashi P. [0227]: “The real-time navigation condition data of each vehicle group 366 is composed of location management data of each vehicle in vehicle group 367, scheduled arrival time data of each vehicle platoon 368, extraction data 369 of a vehicle platoon that delays arriving on a scheduled time corresponding to warning data, other warning information 370, and the like.”);
displaying the travel group member's location on the other travel group members navigation system in real-time (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.”),
The combination of Kobayashi, He, and Stenneth does not explicitly teach wherein each travel group member is randomly assigned a color.
In the same field of endeavor, Joyson teaches wherein each travel group member is randomly assigned a color (see at least Joyson P. [0040]: “For example, the delay meter may use color coding to indicate potential delay.  For instance, red may indicate a high potential for delay, yellow may indicate a minor to moderate potential for delay, and green may indicate a low potential for delay.” *Examiner interprets randomness-based coloring to be a design decision.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of coloring vehicles red yellow and green based on delay as taught by Joyson in the method of Kobayashi in order to indicate if a vehicle is delayed and how delayed it is with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 14, Kobayashi teaches the product of claim 8.
Kobayashi further teaches program instructions to share the location of a travel group member's location with other travel group members (see at least Kobayashi P. [0227]: “The real-time navigation condition data of each vehicle group 366 is composed of location management data of each vehicle in vehicle group 367, scheduled arrival time data of each vehicle platoon 368, extraction data 369 of a vehicle platoon that delays arriving on a scheduled time corresponding to warning data, other warning information 370, and the like.”); and
program instructions to display the travel group member's location on the other travel group members navigation system in real-time (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.”).
The combination of Kobayashi, He, and Stenneth does not explicitly teach wherein each travel group member is randomly assigned a color.
In the same field of endeavor, Joyson teaches wherein each travel group member is randomly assigned a color (see at least Joyson P. [0040]: “For example, the delay meter may use color coding to indicate potential delay.  For instance, red may indicate a high potential for delay, yellow may indicate a minor to moderate potential for delay, and green may indicate a low potential for delay.” *Examiner interprets randomness-based coloring to be a design decision.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of coloring vehicles red yellow and green based on delay as taught by Joyson in the method of Kobayashi in order to indicate if a vehicle is delayed and how delayed it is with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 20, Kobayashi teaches the system of claim 15.
Kobayashi further teaches program instructions to share the location of a travel group member's location with other travel group members (see at least Kobayashi P. [0227]: “The real-time navigation condition data of each vehicle group 366 is composed of location management data of each vehicle in vehicle group 367, scheduled arrival time data of each vehicle platoon 368, extraction data 369 of a vehicle platoon that delays arriving on a scheduled time corresponding to warning data, other warning information 370, and the like.”); and
program instructions to display the travel group member's location on the other travel group members navigation system in real-time (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.”).
The combination of Kobayashi, He, and Stenneth does not explicitly teach wherein each travel group member is randomly assigned a color.
In the same field of endeavor, Joyson teaches wherein each travel group member is randomly assigned a color (see at least Joyson P. [0040]: “For example, the delay meter may use color coding to indicate potential delay.  For instance, red may indicate a high potential for delay, yellow may indicate a minor to moderate potential for delay, and green may indicate a low potential for delay.” *Examiner interprets randomness-based coloring to be a design decision.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of coloring vehicles red yellow and green based on delay as taught by Joyson in the method of Kobayashi in order to indicate if a vehicle is delayed and how delayed it is with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burke et al. (U.S. Patent Application Publication No. 2014/0282093 A1) teaches maintaining a caravan using a geofence wherein if a vehicle that was previously associated with the caravan re-enters the geofence, the vehicle will be deemed to have rejoined the caravan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662